DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The instant claim language uses the term “MI-anodic” and “MI-TiO2” throughout.  From the specification it is clear that the “MI” refers to “molecular imprinting” e.g. [pg. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Junjian et al (Development of an Electrochemical Ceramic Membrane Filtration System…, 2018) in view of Zhang et al (CN 104047019 A).
A machine translation of Zhang is provided with this action.
Junjian teaches an electrochemical membrane system for water treatment which is broadly consistent with the claimed invention, including a frame with suitable port for access to the interior, a titanium mesh cathode, and two composite anodes on either side, where the interior of the anode composites is a ceramic MF membrane, and the exterior is a Ti-SnO2-Sb substrate [Abs, Scheme 1].
Junjian essentially differs from the instant claims in that Junjian is silent to a coating of MI-TiO2 on the anode substrate.  However, Zhang teaches systems for pollutant control and environmental electrochemistry, which includes an electrode which is coated in a modified titanium dioxide [0002].  The system employs molecularly imprinted TiO2 i.e. MI-TiO2 to enhance the effectiveness against particular targets of interest [0008].  It would have been obvious to one of ordinary skill in the art to modify Junjian’s taught system to include a molecularly imprinted TiO2 coating as suggested by Zhang to gain the benefit of providing enhanced removal of target contaminants.
2 being a sol gel, as best understood this refers to an intermediate product and would not distinguish over the proposed final combination.  Regardless, Junjian already teaches employing sol-gel methods to coat titanium meshes (i.e. to obtain the Ti-SnO2-Sb electrode) [pg. 4118] and so such a production method would have been obvious to apply to the MI-TiO2 as well, particularly to allow for the use of electrode materials other than the p-type BDD substrate employed by Zhang.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Junjian et al in view of Zhang et al, further in view of or with support from Lin et al (Electrochemical degradation of PFOA…, 2012).
See the rejection of claim 1 above.  Because Junjian already teaches producing anodes through a sol-gel method, employing such method steps to also provide the MI-TiO2 layer would have been obvious.  Junjian cites Lin for specific details of the sol-gel method of forming the taught electrodes.  Lin teaches forming electrodes by forming a sol-gel solution, dip-coating, and then sintering [pg. 2282, sec. 2.2].  As discussed above, providing a similar method for the MI-TiO2 i.e. also immersing and then sintering would have been obvious when coating Junjian’s taught electrodes.  Junjian teaches forming the composite (i.e. the substrate and the ceramic in combination) using epoxy, consistent with the claim requirements [pg. 4118], and further teaches assembly of the module in a manner consistent with the claim requirements i.e. attaching the anode composites to the frame in the claimed manner [pg. 4118-4119, Scheme 1].
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Junjian et al in view of Zhang et al, further in view of Wu et al (CN 107162118 A), with evidence from Junjian Supporting Information (Supporting Information: Development of an Electrochemical Ceramic Membrane Filtration System…, 2018).
Junjian teaches as above, including an experimental setup more fully described in the Supporting Information document (included with this action) [pg. 4119, Fig. S2] which includes 
Junjian essentially differs from the instant claimed bioreactor in that Junjian is silent to the use of a gas flow meter to regulate intake air.  However, Wu teaches similar systems with ceramic MF membrane reactors with electrodes [0002] for water treatment, and teaches providing a gas flow meter on an aeration line to control a gas pump to maintain desired oxidation behavior in the reactor [0009].  It would have been obvious to one of ordinary skill in the art to modify Junjian’s taught system to feature a gas flow meter for the same purpose.

    PNG
    media_image1.png
    675
    1162
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Junjian, Zhang, and the rest discussed above, which teach or suggest similar electrochemical membrane systems including ceramic MF layers which are useful in bioreactor applications.
Regarding claim 3, the prior art alone or in combination does not teach or suggest the required dimensions for the titanium mesh, for either pore size or thickness.  Junjian teaches meshes with larger pores [pg. 4118], and Lin (referenced by Junjian as teaching fabrication methods) teaches much thicker mesh layers [pg. 2282].  There would not have been proper guidance or motivation for one of ordinary skill in the art to arrive at the specific claimed dimensions for the required titanium mesh component of the instant invention.
Regarding claim 4, the prior art does not teach or fairly suggest the claimed reaction details for the formation of MI-TiO2 sol-gel, including the specific required reagents and reaction steps.  Lin teaches different reagents including solvents and acids employed for the sol-gel method of fabricating an anode material [pg. 2282] and Zhang teaches different acids and solvents employed for a non sol-gel method [0022-0025].  There would not have been proper guidance or motivation for one of ordinary skill in the art to arrive at the specific claimed reagents and reaction process steps required by the instant invention.
As such, claims 3-7, as best understood, are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777